DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of invention I by selecting Claims 21-24 and withdrawing Claim 25-34 in the reply filed on 06/16/2020 is acknowledged.
Claims 21-24 are examined.

Claim Objections
Claims 21-24 are objected to because of the following informalities: 
Claim 21 L. 4 “a gas” should be replaced by “the gas”,
Claim 22 L. 1 “a bore area that decreases” should be replaced by “the bore area decreases”,
Claim 23 L. 1 “a bore area that decreases” should be replaced by “the bore area decreases”,
Claim 24 L. 7 “a center or perimeter” should be replaced by “the center or perimeter”,
Appropriate correction is required.





Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claim 24 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 24: Claim 24 recites the term “tapering exponential spiral”. Although the term appears, ipsis verbis, several time in the written description, the description  does not describe or point out what structure corresponds to such a term, i.e. outer wall, inner wall, enclosed channel, mid-line between inner and outer wall. 

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the
inventor or a joint inventor regards as the invention.

Claims 21-24 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding Claim 21: Claim 21 recites “increasing radii that radii that increase with the angle turned by the radii” it is not clear how the angle is measured, what the direction of the angle is, and what is the origin of the radius. To further advance prosecution the limitation 

Regarding Claim 24: Claim 24 recites the term “tapering exponential spirals” however it is not clear what the corresponding structure to such a term is, e.g. the outer wall, the inner wall, the enclosed channel, the mid-line between inner and outer wall, yielding indefiniteness. To further advance prosecution and in view of the equation present in Fig. 1 the above term is interpreted has the outer wall.   

	Regarding Claims 22-24: Claims 22-24 are rejected for being dependent on rejected Claim 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hui (US 2014/0252772) in view of Maugh (US 2017/0067343).

Regarding Claim 21: Hui discloses a spiral turbine (see Fig. 1) as an energy conversion device between heat energy and motion energy via pressure change of a gas (see abstract), comprising: 
a plurality of coaxial disks (106 and 107, Fig. 1), each of said plurality of disks having a plurality of enclosed spiral channels (601 and 602; Fig. 6) adapted for spiral flow of a gas (see title of Fig. 6 describing the channels as spirals) between a center (see annotated figure 772’) and a perimeter  (see annotated figure 772’) of each of said plurality of disks; wherein each of said spiral channels comprising: increasing radii that increase with the angle turned (see annotated figure 772’) by the radii (see annotated figure 772’), and a bore area (see annotated figure 772’), an outer spiral channel wall (see annotated figure 772’) has a larger area than an inner spiral channel wall (see annotated figure 772’, the outer wall being longer than the inner wall, the surface defined by the outer wall and in contact with the gas is larger than the surface defined by the inner wall and in contact with the gas); said plurality of enclosed spiral channels adapted to provide gas flows there within (see annotated figure 772’), the gas flows providing energy exchange between pressure energy of the gas acting on said inner and outer walls (see abstract wherein “the gas experiences a gradual release of pressure along the length of the spirals [i.e. energy exchange] as the gas presses down on the width [i.e. inner and outer wall] and length of the spiral;”) so as to produce a torque leveraged by the radius (the torque is a fortiori leveraged, i.e. influenced by, the radius of the disk, i.e. geometrical characteristics of the channel such as length, as longer channel corresponds to a slower pressure release and thus a lower torque) and the motion energy of said coaxial disks (see abstract  “a gas turbine for the purpose of converting the pressure and temperature energy of a gas into rotational kinetic energy”).
Hui is silent regarding a bore area that decreases with the angle turned.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the geometry of the bore, e.g. shape of inner wall of the enclosed channel, of Hui to, to have a bore that decrease with the angle turned, as taught by Maugh, to provide swirling in the gases, thus providing a more uniform distribution of energy along the channel, as recognized by Maugh (see Abstract).


    PNG
    media_image1.png
    960
    816
    media_image1.png
    Greyscale

Regarding Claim 22: Hui in view of Maugh teaches all the limitations of Claim 21, as stated above, and further teaches said  bore area that decreases monotonically with the angle turned (see annotated figure 343’ where the bore decrease continuously  with the angle).

Regarding Claim 24: Hui in view of Maugh teaches all the limitations of Claim 21, as stated above, and further teaches wherein said plurality of coaxial disks include tapering exponential spirals (see Fig. 7 and [0069]), and coaxial stacking of said plurality of coaxial disks is arranged in stages utilizing both said tapering exponential spirals and said plurality of enclosed spiral channels situated in between said tapering spirals exponential spirals (see annotated figures 772’ and 343’ wherein the channels are positioned between two exponential spiral); wherein said tapering exponential spirals and said plurality of enclosed spiral channels are connected near a center or perimeter of said coaxial disks (see annotated figure 772’).


Allowable subject matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.

Contact Information


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R. C./
Examiner, Art Unit 4164
 
/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741